Exhibit 10.1

SETTLEMENT AND RELEASE AGREEMENT

This Settlement and Release Agreement (this “Agreement”) is entered into between
Manitex International, Inc. (the “Company”) and Michael Schneider (“Employee”)
(the Company and Employee will be collectively referred to hereinafter as the
“Parties”).

WHEREAS, Employee was employed by the Company;

WHEREAS, Employee separated from such employment, effective January 29, 2018
(the “Termination Date”);

WHEREAS, the Parties seek to fully and finally settle all existing claims,
whether or not now known, arising out of Employee’s employment and termination
of employment on the terms set forth herein;

NOW THEREFORE, the Parties mutually understand and agree as follows:

1.    Settlement Payment. Following the Company’s receipt of this Agreement
executed by Employee and the expiration of the period within which Employee may
revoke Employee’s acceptance of this Agreement as explained below (and provided
Employee has not exercised such right of revocation), within sixty (60) days of
the Termination Date, the Company shall pay Employee the gross amount of two
hundred fifty thousand dollars ($250,000.00) (the “Settlement Payment”), less
applicable taxes and other lawful withholdings, which shall be payable in a
single lump-sum payment on the date that is sixty (60) days following the
Termination Date. The Settlement Payment is in lieu of any bonus payment that
Employee would have been eligible to receive with respect to his employment with
the Company in 2017 and 2018, and Employee acknowledges that Employee would not
be eligible to receive some or all of such bonus payments absent his execution
and non-revocation of this Agreement. Employee has previously been granted
awards of restricted stock of the Company (“Restricted Stock”), pursuant to the
terms of the Manitex International, Inc. 2004 Equity Incentive Plan (as amended,
“Plan”) and respective award agreements. Exhibit A hereto sets forth a list of
Employee’s Restricted Stock that was forfeited as of the Termination Date
(“Unvested Restricted Stock”). Employee acknowledges and agrees that as of the
Termination Date, the Unvested Restricted Stock was forfeited under the terms
and conditions of the Plan. Employee acknowledges that the Company has paid
Employee for all wages earned through the Termination Date and that he is not
owed any further compensation from the Company.

2.    Benefits Continuation; Elixer Contribution. Employee will receive a letter
under separate cover regarding the terms of continued medical coverage under the
Consolidated Omnibus Budget Reconciliation Act or applicable state law. Employee
will be solely responsible for any premiums or other costs associated with
electing such continued medical coverage.

3.    Consideration. Employee acknowledges that the Settlement Payment and any
other consideration set forth herein (including but not limited to the
consideration described in Paragraph 1) exceeds that to which Employee would
otherwise be entitled upon termination of employment without providing a release
of claims under the normal operation of the Company’s benefit plans, policies,
and/or practices. Irrespective of whether Employee signs this Agreement,



--------------------------------------------------------------------------------

Employee will be paid all compensation earned through the Termination Date and
will retain any rights Employee may otherwise have to medical, dental, and
vision benefits continuation coverage pursuant to the Consolidated Omnibus
Budget Reconciliation Act or other applicable law (which rights will be
explained in greater detail in a separate notice provided to Employee).

4.    Waiver and Release. For valuable consideration from the Company, receipt
of which is hereby acknowledged, Employee waives, releases, and forever
discharges the Company and its current and former parents, subsidiaries,
affiliates, divisions, shareholders, owners, members, officers, directors,
attorneys, agents, employees, successors, and assigns, and the Company’s
parents’, subsidiaries’, and affiliates’ divisions, shareholders, owners,
members, officers, directors, attorneys, agents, employees, successors, and
assigns (collectively referred to as the “Company Releasees”) from any and all
rights, causes of action, claims or demands, whether express or implied, known
or unknown, that arise on or before the date that Employee executes this
Agreement, which Employee has or may have against the Company and/or the Company
Releasees, including, but not limited to, any rights, causes of action, claims,
or demands relating to or arising out of the following:

(a)    anti-discrimination, anti-harassment, and anti-retaliation laws, such as
the Age Discrimination in Employment Act (“ADEA”), the Older Workers Benefit
Protection Act, and Executive Order 11141, which prohibit employment
discrimination based on age; Title VII of the Civil Rights Act of 1964, the
Civil Rights Act of 1866 (42 U.S.C. § 1981), the Equal Pay Act, and Executive
Order 11246, which prohibit discrimination based on race, color, national
origin, religion, or sex; the Genetic Information Nondiscrimination Act, which
prohibits discrimination on the basis of genetic information; the Americans With
Disabilities Act and Sections 503 and 504 of the Rehabilitation Act of 1973,
which prohibit discrimination based on disability; and any other federal, state,
or local laws prohibiting employment or wage discrimination; and

(b)    other employment laws, such as the Worker Adjustment and Retraining
Notification Act, which requires that advance notice be given of certain
workforce reductions; the Employee Retirement Income Security Act of 1974,
which, among other things, protects employee benefits; the Family and Medical
Leave Act, which requires employers to provide leaves of absence under certain
circumstances; state laws which regulate wage and hour matters, including all
forms of compensation, vacation pay, sick pay, compensatory time, overtime,
commissions, bonuses, and meal and break periods; state family, medical, and
military leave laws, which require employers to provide leaves of absence under
certain circumstances; the Sarbanes Oxley Act; and any other federal, state, or
local laws relating to employment; and

(c)    tort, contract, and quasi-contract claims, such as claims for wrongful
discharge, physical or personal injury, intentional or negligent infliction of
emotional distress, fraud, fraud in the inducement, negligent misrepresentation,
defamation, invasion of privacy, interference with contract or with prospective
economic advantage, breach of express or implied contract, unjust enrichment,
promissory estoppel, breach of covenants of good faith and fair dealing,
negligent hiring, negligent supervision, negligent retention, and similar or
related claims; and

 

2



--------------------------------------------------------------------------------

(d)    all remedies of any type, including, but not limited to, damages and
injunctive relief, in any action that may be brought on Employee’s behalf
against the Company and/or the Company Releasees by any government agency or
other entity or person.

In consideration of Employee’s promises and covenants contained herein, the
Company waives, releases, and forever discharges Employee from any and all
rights, causes of action, claims or demands, whether express or implied, known
or unknown, that arise on or before the date that the Company executes this
Agreement, which the Company has or may have against the Employee.

The Parties understand that the Parties are releasing claims about which the
Parties may not know anything at the time the Parties execute this Agreement.
The Parties acknowledge that it is their intent to release such unknown claims,
even though the Parties recognize that someday the Parties might learn new facts
relating to Employee’s employment or learn that some or all of the facts the
Parties currently believe to be true are untrue, and even though the Parties
might then regret having signed this Agreement. Nevertheless, the Parties
acknowledge their awareness of that risk and agree that this Agreement shall
remain effective in all respects in any such case. The Parties expressly waive
all rights they might have under any laws intended to protect the Parties from
waiving unknown claims. Furthermore, Employee acknowledges and represents that
Employee has no claims concerning sexual harassment or sexual abuse to be waived
or released.

5.    Excluded Claims. Notwithstanding anything to the contrary in this
Agreement, the waiver and release contained in this Agreement shall exclude any
rights or claims that (a) may arise after the date on which Employee executes
this Agreement; or (b) cannot be released under applicable law (such as worker’s
compensation and unemployment insurance claims). In addition, the Parties agree
that this Agreement shall not adversely affect, alter, or extinguish any vested
right that Employee may have with respect to any pension or other retirement
benefits to which Employee is or will be entitled by virtue of Employee’s
employment with the Company, and nothing in this Agreement shall prohibit
Employee from enforcing such rights. Moreover, nothing in this Agreement shall
prevent or preclude either Party from challenging in good faith the validity of
this Agreement, nor does it impose any conditions precedent, penalties, or costs
for doing so, unless specifically authorized by applicable law.

6.    No Other Claims. Except to the extent previously disclosed by Employee in
writing to the Company, Employee represents and warrants that Employee has
(a) filed no claims, lawsuits, charges, grievances, or causes of action of any
kind against the Company and/or the Company Releasees and, to the best of
Employee’s knowledge, Employee possesses no claims (including Fair Labor
Standards Act (“FLSA”) and worker’s compensation claims); (b) received any and
all compensation (including overtime compensation), meal periods, and rest
periods to which Employee may have been entitled, and Employee is not currently
aware of any facts or circumstances constituting a violation by the Company
and/or the Company Releasees of the FLSA or other applicable wage, hour, meal
period, and/or rest period laws; and (c) not suffered any work-related injury or
illness within the twelve (12) months preceding Employee’s execution of this
Agreement, and Employee is not currently aware of any facts or circumstances
that would give rise to a worker’s compensation claim against the Company and/or
the Company Releasees.

 

3



--------------------------------------------------------------------------------

7.    Wage Deduction Orders. Employee represents and warrants that Employee is
not subject to any wage garnishment or deduction orders that would require
payment to a third party of any portion of the Settlement Payment. Any
exceptions to the representation and warranty contained in this Paragraph must
be described in writing and attached to the executed copy of this Agreement that
Employee submits to the Company. Such disclosure shall not disqualify Employee
from receiving the Settlement Payment under this Agreement; provided, however,
that the amount of Settlement described in Paragraph 1 shall be reduced in
accordance with any such wage garnishment or deduction order as required by
applicable law.

8.    Duty to Cooperate. Employee agrees that Employee will remain reasonably
available to the Company as needed to assist in the smooth transition of
Employee’s duties to one or more other employees of the Company and to assist in
the defense of the Company’s interests in pending or threatened litigation and
any other administrative and regulatory proceedings which currently exist or
which may arise in the future and involve the conduct of the Company’s business
activities during the period of Employee’s employment with the Company.
Employee’s obligations with respect to transition duties under this Paragraph
shall terminate eight (8) weeks following the Termination Date; however,
Employee’s obligations under this Paragraph with respect to the defense of the
Company’s interests shall survive the Termination Date and the termination of
this Agreement. The first ten (10) hours of services provided under this
Paragraph (the “Initial Cooperation Hours”) shall be without additional
compensation beyond the consideration set forth in this Agreement. The Company
will pay Employee an hourly fee of two hundred fifty dollars ($250.00) for each
hour of services provided under this Paragraph Employee performs over the
Initial Cooperation Hours by mutual agreement; provided, however, Employee shall
not be eligible to receive fees from the Company for any time spent testifying
in, or otherwise participating in, any government investigation or proceeding.

9.    Non-Disparagement. Employee will refrain from making negative or
disparaging remarks about the Company or the Company Releasees. Employee will
not provide information or issue statements regarding the Company or the Company
Releasees, or take any other action, that would cause the Company or the Company
Releasees embarrassment or humiliation or otherwise cause or contribute to them
being held in disrepute. The Company will instruct the Nondisparagement Group
(as such term is defined below) to refrain, during any employment relationship
with the Company, from making negative or disparaging remarks about Employee or
providing information or issuing statements regarding Employee, or taking any
other action, that would cause Employee embarrassment or humiliation or
otherwise cause or contribute to him being held in disrepute. The
Nondisparagement Group means David Gransee, Steve Kiefer, Sherman Jung, Paul
Jarrell, Len Pickus, Robert Maloney, David Langevin, Parimal, Brian Mutch, Paul
Moustis, and Jack DeCorte.

10.    Right to Communicate. Notwithstanding any provision of this Agreement or
any other agreement executed by either Party to the contrary, there shall be no
restriction on Employee, any member of the Nondisparagement Group, or the
Company’s ability to (a) report violations of any law or regulation, (b) provide
truthful testimony or information pursuant to subpoena, court order, or similar
legal process, (c) provide truthful information to government or regulatory
agencies, or (d) otherwise engage in whistleblower activity protected by the
Securities Exchange Act of 1934, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or

 

4



--------------------------------------------------------------------------------

any rules or regulations issued thereunder, including, without limitation,
Rule 21F-17. In addition, 18 U.S.C. §1833(b) provides, “An individual shall not
be held criminally or civilly liable under any Federal or State trade secret law
for the disclosure of a trade secret that (A) is made (i) in confidence to a
Federal, State, or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal.”
Nothing in this Agreement, any other agreement executed by Employee, or any
Company policy is intended to conflict with this statutory protection.

11.    Waiver of Future Employment With the Company. Employee agrees not to
apply for employment, or seek reinstatement, with the Company or any of its
current or former parents, subsidiaries, or affiliates (“Restricted
Employer(s)”), and further agrees that the Company (and Restricted Employers)
has no obligation to hire or rehire Employee at any time in the future. Employee
forever releases, waives, and relinquishes any right or claim to be hired by, or
to reinstatement with, the Company (or any Restricted Employer). Employee agrees
that this Agreement is a lawful, non-discriminatory, and non-retaliatory basis
upon which the Company (or any Restricted Employer) may refuse to hire or rehire
Employee.

12.    Non-Admission of Liability. The Parties agree that nothing contained in
this Agreement is to be construed as an admission of liability, fault, or
improper action on the part of either of the Parties.

13.    Return of Company Property. Employee represents and warrants that
Employee has returned all property belonging to the Company, including, but not
limited to, all keys, access cards, office equipment, computers, cellular
telephones, notebooks, documents, records, files, written materials, electronic
information, credit cards bearing the Company’s name, and other Company property
(originals or copies in whatever form) in Employee’s possession or under
Employee’s control, with the exception of this Agreement and compensation and
benefits-related documents concerning Employee.

14.    Confidentiality. Employee represents and warrants that Employee has not
communicated any aspect of the terms or substance of any negotiations leading up
to this Agreement (the “Settlement Negotiations”) to anyone other than
Employee’s immediate family, Employee’s attorneys, and/or Employee’s financial
advisor. The Parties agree that the Parties will keep the terms and substance of
the Settlement Negotiations and this Agreement confidential, and that
(a) Employee will not disclose such information to anyone outside of Employee’s
immediate family, Employee’s attorneys, and/or Employee’s financial advisor
except as may be required by law, and (b) the Company will not disclose such
information to anyone other than the Company’s attorneys and/or financial
advisors, except as may be required by law or otherwise as disclosed in the
Company’s Securities and Exchange Commission filings. If Employee advises anyone
in Employee’s immediate family, and if either Party advises his or its
respective financial advisor, about the Settlement Negotiations or this
Agreement, such Party agrees to advise that person of the confidentiality of the
Settlement Negotiations and this Agreement and to instruct that person not to
disclose the terms, conditions, or substance of them to anyone.

 

5



--------------------------------------------------------------------------------

15.    Consultation With Legal Counsel. The Company hereby advises Employee to
consult with an attorney prior to signing this Agreement.

16.    Review and Revocation Periods. Employee acknowledges that Employee has
been given at least forty-five (45) days to consider this Agreement from the
date that it was first given to Employee. Employee agrees that changes in the
terms of this Agreement, whether material or immaterial, do not restart the
running of the forty-five (45)-day consideration period. Employee may accept the
Agreement by executing this Agreement within the designated time period, but no
sooner than the first day after the Termination Date. Employee shall have seven
(7) days from the date that Employee executes the Agreement to revoke Employee’s
acceptance of the Agreement by delivering written notice of revocation within
the seven (7)-day period to the following Company contact:

Manitex International, Inc.

Attn: David J. Langevin

9725 Industrial Drive

Bridgeview, Illinois 60455

If Employee does not revoke acceptance, this Agreement will become effective and
irrevocable by Employee on the eighth day after Employee has executed it. As
reflected on Exhibit B, Employee is among a group of employees in the finance
and/or administration departments of the Company who are eligible to receive an
offer of severance due to terminations in connection with a reduction in force.
When determining whom it would select for the employment terminations that have
given rise to this Agreement, the Company considered the employees identified on
Exhibit B. Exhibit B contains the job titles and ages of the employees who were
considered and selected for termination in connection with the reduction in
force. All employees identified on Table 1 of Exhibit B are being offered a
one-time opportunity to receive a settlement in exchange for a general release
of all claims, including ADEA claims, and for accepting the other conditions set
forth in this Agreement. The time limit for acceptance of the payments and
benefits described herein (and the attendant promises and obligations) is
forty-five (45) days from the time Employee is offered the benefits described in
this Agreement.

17.    Choice of Law. This Agreement is made and entered into in Illinois and,
to the extent the interpretation of this Agreement is not governed by applicable
federal law, shall be interpreted and enforced under and shall be governed by
the laws of that state.

18.    Severability. Should any provision of this Agreement be held to be
illegal, void or unenforceable, such provision shall be of no force and effect.
However, the illegality or unenforceability of any such provision shall have no
effect upon, and shall not impair the enforceability of, any other provision of
this Agreement.

19.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which shall constitute one and the
same instrument.

20.    Binding Effect. This Agreement shall be binding upon and inure to the
benefit of Employee, the Company, and the Company Releasees, and their
respective representatives, predecessors, heirs, successors, and assigns.

 

6



--------------------------------------------------------------------------------

21.    Entire Agreement. This Agreement contains the complete understanding
between the Parties as to the subject matter contained herein, and no other
promises or agreements shall be binding unless signed by both an authorized
representative of the Company and Employee. In signing this Agreement, the
Parties are not relying on any fact, statement, or assumption not set forth in
this Agreement. Notwithstanding the foregoing, Employee understands that any
agreements signed by Employee to which the Company is party, a successor, or an
assign concerning non-disclosure of confidential information, non-competition,
non-solicitation, tuition reimbursement, loan repayment, ownership of inventions
or intellectual property, equity or stock plans, or the like, are not superseded
by this Agreement. Rather, the terms of such agreements are incorporated herein
by reference and, to the extent such agreements impose upon Employee additional
and/or broader obligations than contained herein, such terms and conditions will
be controlling unless the Company expressly waives in writing its right to
enforce such terms and conditions. Employee acknowledges that no prior version
of this Agreement (including without limitation prior versions of this Agreement
that were titled “Separation and Release Agreement”) took effect, regardless of
whether Employee signed any such prior version, and all such prior versions of
this Agreement are superseded by this Agreement.

22.    Code Section 409A Compliance. It is intended that this Agreement shall
comply with the provisions of Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and other guidance promulgated thereunder (“Code
Section 409A”), or be exempt from the application of Code Section 409A. For
purposes of Code Section 409A, the right to a series of installment payments
hereunder shall be treated as a right to a series of separate payments. In no
event may Employee, directly or indirectly, designate the calendar year of any
payment under this Agreement. Notwithstanding any provision in this Agreement to
the contrary, any references to termination of employment or Termination Date
shall mean and refer to “separation from service” and the date of such
“separation from service” as that term is defined in Code Section 409A.

23.    Specified Employee. Notwithstanding any other provision of this Agreement
to the contrary, if Employee is considered a “specified employee” for purposes
of Code Section 409A, any payment that constitutes “deferred compensation”
within the meaning of Code Section 409A that is otherwise due to Employee as a
result of such Employee’s “separation from service” under this Agreement during
the six (6)-month period immediately following Employee’s “separation from
service” shall be accumulated and paid to the Employee on the first day of the
seventh month following such “separation from service” (“Delayed Payment Date”),
provided that if Employee dies prior to the payment of such amounts, such
amounts shall be paid to the personal representative of Employee’s estate on the
first to occur of the Delayed Payment Date or ten (10) days following the date
of Employee’s death.

24.    Withholding. All amounts payable hereunder shall be subject to deduction
for applicable taxes and other lawful withholdings.

25.    Representation and Warranty of Understanding. By signing below, Employee
represents and warrants that Employee: (a) has carefully read and understands
the terms of this Agreement; (b) is entering into the Agreement knowingly,
voluntarily and of Employee’s own free will; (c) understands its terms and
significance and intends to abide by its provisions without exception; (d) has
not made any false statements or representations in connection with this

 

7



--------------------------------------------------------------------------------

Agreement; and (e) has not transferred or assigned to any person or entity not a
party to this Agreement any claim or right released hereunder, and Employee
agrees to indemnify the Company and hold it harmless against any claim
(including claims for attorneys fees or costs actually incurred, regardless of
whether litigation has commenced) based on or arising out of any alleged
assignment or transfer of a claim by Employee.

[Signatures appear on the following page.]

 

8



--------------------------------------------------------------------------------

By signing where provided below, the parties accept the terms of this Settlement
and Release Agreement.

 

/s/ Michael Schneider

   

March 23, 2018

Michael Schneider

   

DATE

 

MANITEX INTERNATIONAL, INC. /s/ David J. Langevin BY: David J. Langevin ITS:
Chief Executive Officer DATE:   March 26, 2018

 

9



--------------------------------------------------------------------------------

EXHIBIT A

 

Issue Date   Vesting
Date   Vesting
terms   Number
Granted   Shares
Vested &
Issued   Date  

Shares
Vested &

    Issued    

  Date  

Remaining

    unvested    

 

 

 

     

 

 

     

 

 

     

 

 

     

 

 

     

 

 

     

 

 

     

 

 

     

 

 

      01/04/16       01/04      




825; 825
& 850 on
01/04/17,
01/04/18
&
01/04/19




      2,500       (825)       01/04/17       (825)       01/04/18       850    
12/14/16       12/14      





2,640;
2,640 &
2,720 on
12/14/17,
12/14/18
&
12/14/19





      8,000       (2,640)       12/14/17               5,360                    
                = 6,210

 

10



--------------------------------------------------------------------------------

EXHIBIT B

This Exhibit is being provided in the event the Settlement and Release Agreement
is construed or interpreted as being presented or requested in connection with
an exit incentive or other termination program offered to a group or class of
employees.

Table 1: Affected Employees in the Decisional Unit. Listed below are the job
titles and ages of the employees of the Company’s finance department who were
selected for termination as part of the reduction in force, and who received an
offer of consideration for signing a waiver of release of claims, including
claims under the Age Discrimination in Employment Act. The decisional unit was
comprised of the Chief Financial Officer and Director of Financial Services.

 

JOB TITLE

   AGE  

Chief Financial Officer

     54  

Director of Financial Services

     69  

Table 2: Unaffected Employees in the Decisional Unit. All employees who were
considered for the reduction in force were selected for termination as part of
the reduction in force, so no job titles or ages are identified in the table
below.

 

JOB TITLE

   AGE  

N/A

       N/A  

 

11